DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al (US 2010/0126666).
Tandou shows the method claimed including adjusting a temperature of a loading table (1) using a refrigerant (para 0034) wherein the method comprising a step of increasing the temperature of the loading table, shown by increasing wafer temperature, via the opening of an expansion valve (9) provided between an output terminal of a condenser (8) and input terminal (3) of a heat exchanging unit (2) and adjusting a degree of the opening of the expansion valve (also see Figure 4), the condenser 
Tandou, however, shows that when the flow dividing valve is opened, the refrigerant would bypass the condenser, which cools the refrigerant, and it would have been obvious to one of ordinary skill in the art to adapt Tandou with the flow dividing valve having its opening adjusted, between opening and closing of the valve, to further control the temperature of the loading table, including to a temperature higher than the first temperature as the refrigerant can bypass the condenser and predictably allow the temperature of the loading table to reach a second temperature that is higher than the first temperature as the refrigerant with a higher temperature is supplied to the loading table via the heat exchange. 
With respect to claims 2 and 3, Tandou shows a control unit (100) that controls a bypass flow of the refrigerant via the flow dividing valve (also, see para 0036 to para 0038), and it would have been obvious to one of ordinary skill in the art to control the control unit to further control the timing of the opening of the flow dividing valve as well as the expansion valve to predictably achieve the heating temperature of the loading table to the second temperature as the temperature of the loading table is known to be adjusted by opening and closing of the flowing diving valve as well as the expansion 
With respect to claims 4 and 5, Tandou further discloses for a processing container/chamber (30) within which the loading table is disposed therein with the heat input including plasma. Also, see Figure 1A; and para 0085.
With respect to claim 6, Tandou further discloses for providing a heater installed in the loading table providing heat to the loading table. Also, see para 0038. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchberger Jr et al (US 2007/0091537) and Wakai (US 2017/0092471).

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANG Y PAIK/Primary Examiner, Art Unit 3761